NO. 12-18-00237-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                              §   APPEAL FROM THE 2ND
 EX PARTE:
                                                              §   JUDICIAL DISTRICT COURT
 M.L.L.
                                                              §   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, the Texas Department of Public Safety, filed a motion to dismiss this
appeal. Appellant states that information not previously known was discovered, which indicates
Appellee’s eligibility for expunction. Thus, in the interest of judicial economy, Appellant states
that it no longer desires to pursue the appeal. No decision has been delivered in this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.1(a)(1).
Opinion delivered December 4, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 4, 2018


                                         NO. 12-18-00237-CV


                                          EX PARTE: M.L.L.


                                  Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. A2017-00022)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.